Citation Nr: 9933099	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This appeal arises from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied entitlement to service 
connection for post-traumatic stress disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran has been diagnosed with post-traumatic stress 
disorder.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible supporting evidence confirming any 
of the veteran's claimed in-service stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations.  Post-traumatic stress 
disorder.  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended in June 1999 
effective March 7, 1997, the date of the United States Court 
of Appeals for Veterans Claims (Court) decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997)).  38 C.F.R. § 4.125(a) 
requires that diagnoses of mental disorders conform to the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) and that if a diagnosis is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

Previously the VA regulations relating to mental disorders in 
general had adopted the nomenclature of the 1987 edition 
(third edition, revised) of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-III-R).  However, the DSM had 
been revised in 1994 (DSM IV, the fourth edition).  On 
October 8, 1996, VA issued a final rule amending that portion 
of its Schedule for Rating Disabilities pertaining to mental 
disorders.  61 Fed. Reg. 52,695 (Oct. 8, 1996); see also 60 
Fed. Reg. 54,826 (Oct. 26, 1995).  The revised regulations 
took effect on November 7, 1996, and specifically adopted 
DSM-IV as the basis for the nomenclature of the rating 
schedule for mental disorders.  61 Fed. Reg. 52,700 (Nov. 
1996 amendments) [hereinafter (Nov 96 amends)].  Cohen, 10 
Vet. App. at 139.

It is noted that that provisions of 38 C.F.R. § 3.304(f) used 
to require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen, 10 Vet. App. at 139.  However, as indicated 
above, this regulation was amended in June 1999.  These 
amendments, in part, eliminated the requirement of a "clear 
diagnosis."  61 Fed. Reg. 32,807-32,808.  In the instant 
case, the Board finds that the amendments to 38 C.F.R. 
§ 3.304(f) were to conform the regulation to the Court's 
holding in Cohen, supra, and that elimination of the 
requirement of a "clear diagnosis," lessened the burden on 
the veteran.  Therefore, the Board concludes that the veteran 
will not be prejudiced by the Board's adjudication of his 
claim under the revised criteria of 38 C.F.R. § 3.304(f).  

VA General Counsel has issued an opinion as to determinations 
of whether or not a veteran was engaged in combat with the 
enemy for the purposes of 38 U.S.C.A. § 1154(b) (West 1991).  
In VAOPGCPREC 12-99 the General Counsel stated the issue must 
be resolved on a case by case basis.  The determination 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  Any evidence which is 
probative of the facts may be used by a veteran to support an 
assertion that the veteran engaged in combat with the enemy.  
As a general rule, evidence of participation in an operation 
or campaign often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  The benefit 
of the doubt rule in 38 U.S.C.A. § 5107 applies to 
determinations of whether a veteran engaged in combat with 
the enemy for purposes of 38 U.S.C.A. § 1154(b).  

Factual Background.  The veteran's Form DD 214 reveals that 
he served on active duty from October 1967 to October 1970.  
His specialty was Aviation mechanic.  He was awarded the 
Vietnam Service Medal, Good Conduct Medal, Vietnam Campaign 
Medal, National Defense Service Medal and one Overseas Bar.  

The veterans Form DA 20 reveals that he served in Thailand 
from June 1968 to June 1969 and in the Republic of Vietnam 
from November 1969 to October 1970.  He participated in the 
11th Campaign.  The list of awards and decorations noted on 
Form 20 is identical to the list cited above.  

Service medical records reflect that when the veteran was 
examined prior to his release from service in October 1970, 
no psychiatric abnormality was identified.

In January 1997 the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  The RO 
responded in January 1997 and sent the veteran a letter 
requesting evidence of post-traumatic stress disorder.  

The RO then requested the veteran's VA outpatient treatment 
records from the Honolulu outpatient clinic.  VA medical 
records dated in January 1996 and thereafter include 
diagnoses of post-traumatic stress disorder and reflect 
treatment for substance abuse.

In January 1997 the veteran reported some of the traumatic 
situations which he claimed occurred.  He was startled by 
cannon fire that was so close he was knocked down.  He was 
unable to move and ended up in front of a cannon and had to 
be pulled out of the line of fire by another.  On another 
occasion he had to hold an injured civilian until she died.  
He also reported on several occasions being confronted by 
GI's who mistook him for Vietcong because of his Asian 
features.  In fact he spent most of his time with Thai 
soldiers.  

In February 1997 the veteran submitted his Information in 
Support of Claim for Service Connection for Post-traumatic 
Stress Disorder questionnaire.  He described the following 
stressful events which he asserted occurred in service.  He 
asserted that he was with a Thai officer who picked him up 
when he was on the perimeter of the base.  They met a young 
lady.  The officer went into the bushes with her.  He heard 
screaming.  He grabbed his M-16 and went into the bush.  He 
saw the Thai officer stab the girl with a knife.  The Thai 
officer yelled at him to finish her off.  The veteran shot 
her twice.  The MPs heard the shots but did not investigate.  
This occurred in November 1970 just before he left Vietnam.  
It was at Bearcat Maingate near Highway 102 which went into 
Lon Binh.  On another occasion when he was returning to base, 
he saw an accident in which three local women were run over 
by a 3/4 ton truck.  A medic asked him to assist and he held a 
compress to a wound on one of the women.  He remembers having 
blood all over the front of his uniform.  This occurred north 
of Lon Thanh about two miles above the first incident.  In 
April and May of 1969 he remembers water and blood in the 
ditch just after monsoon season.  He was in 210 Batt., HQ 
Security, 73rd Surveillance Aircraft Company, 1st Aviation Bg.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in September 1997.  He stated that he was trained 
in avionics and navigational repair.  His first duty in 
Vietnam was as a flight line repairman.  He was in Vung Tau, 
Vietnam.  He was there approximately a month and a half.  The 
company was then assigned to the 73rd surveillance aircraft 
company.  He was sent with the advance party.  His duties 
included preparing the cooking area, electricals and 
plumbing.  He was assigned as a guard.  He was a perimeter 
guard.  For the remainder of his time in Vietnam that was 
what he did.  They manned the bunkers, towers and gates.  He 
stepped in front of a 155 Howitzer.  On another occasion he 
was coming back from Long Bien and saw an accident.  A jeep 
ran over a Coca-Cola stand.  He picked up one of the victims 
who had a gash from her neck to her behind.  One of the 
medics had closed the wound and told the veteran to keep it 
closed.  He saw blood.  After it was over he experienced 
uncontrollable spasms and shaking.  He again recounted the 
incident involving the Thai officer and the girl.

In September 1997 the veteran submitted a copy of an 
evaluation that had been performed for the Hawaii Disability 
Determination Branch.  It included a diagnosis of post-
traumatic stress disorder.  

The veteran was evaluated in January 1998 by a VA 
psychologist.  The veteran recited three specific episodes in 
Vietnam.  The incident of killing the young woman, the bloody 
accident scene and a third of defecating over a dead body.  
The psychologist diagnosed post-traumatic stress disorder.  

A March 1998 VA examination report from the VA psychologist 
includes the results of psychological testing consistent with 
a diagnosis of post-traumatic stress disorder.  

Analysis.  The veteran has presented a well grounded claim 
for service connection for post-traumatic stress disorder.  
The claims folder includes current diagnosis of post-
traumatic stress disorder based on the veteran's recitation 
of three alleged incidents which occurred in service.  In 
Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997) the Court 
held that the veteran had submitted a well grounded claim for 
service connection for post-traumatic stress disorder, 
because he had submitted medical evidence of a current 
disability, lay evidence of an in-service stressor, which is 
the equivalent of in-service incurrence or aggravation, and a 
nexus between service and the current post-traumatic stress 
disorder.  In finding the claim well grounded the Court 
stated that for the purposes of determining if a claim was 
well grounded lay evidence of a stressor in service was 
presumed to be credible.  See King v. Brown, 5 Vet. App. 19, 
21 (1993).

In considering the veteran's claim on the merits, the first 
question to be addressed is whether or not the veteran 
engaged in combat with the enemy.  The Court in Gaines v. 
West, 11 Vet. App. 353 (1998) stated that combat status may 
be determined through the receipt of certain recognized 
military citations or other supportive evidence.  The phrase 
"other supportive evidence" serves to provide an almost 
unlimited field of potential evidence to be used to "support" 
a determination of combat status.  

In reviewing the evidence the Board noted that the veteran 
has not alleged that he actually engaged in combat.  The 
stressful incidents he has recited did not occur during 
combat.  He has indicated only that he stepped in front of a 
Howitzer that was being fired.  He has not indicated that the 
weapon was fired in response to any attack.  The other 
incidents he recounts involved civilians.  Although he has 
stated that he was assigned duty as a perimeter guard he has 
not recounted that he had contact with the enemy as a result.  
In VAOPGCPREC 12-99 the General Counsel concluded that the 
phrase engaged in combat with the enemy required that the 
veteran had personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  The veteran has not alleged such an 
occurrence.  

A review of the service personnel records reveals that the 
veteran's primary specialty was that of aviation repairman.  
Although it was noted that the veteran had participated in 
one campaign, there is nothing that demonstrates that his 
participation was more than as support personnel.  

The veteran has asserted that his Vietnam Campaign Medal is 
indicative of involvement in combat actions.  The Veterans 
Benefits Administration Manual, M21-1 (M21-1), Part III, 
Chap. 5, Par. 5.14 (a) lists the individual decorations that 
are considered evidence of participation in a stressful 
episode.  The Vietnam Campaign Medal is not included in the 
list.  The veteran was not awarded any of the decorations 
which are considered as demonstrating participation in 
combat.  

The veteran and his representative have asserted that the 
veteran's mere presence in Vietnam should be considered as a 
sufficient stressor.  In Zarycki v. Brown, 6 Vet. App. 91 
(1993) the Court held that it is the distressing event, 
rather than the mere presence in a "combat zone", that may 
constitute a valid stressor for purposes of supporting a 
diagnosis of post-traumatic stress disorder.  See also Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  

After reviewing all of the evidence the Board has concluded 
that the veteran did not engage in combat with the enemy.  
The benefit of the doubt rule is not for application in this 
matter since the evidence regarding the veteran's 
participation in combat is not in equipoise.  

For that reason the presumptions provided in 38 U.S.C.A. 
§ 1154 are not applicable in this case.  The evidence 
required to support the occurrence of an in-service stressor 
varies depending on whether or not the veteran engaged in 
combat with the enemy.  Where as here VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Zarycki, 6 
Vet. App. at 98 (citations omitted).  In such a case the 
regulations require verification of the veteran's claimed in-
service stressors.  

38 C.F.R. § 3.304(f) requires credible supporting evidence 
that the claimed in-service stressor actually occurred.  It 
is clear that the required corroboration of the occurrence of 
in-service stressors need not be found only in service 
records, as the Manual M21-1 had required before the adoption 
of § 3.304(f) but may be obtained from other sources.  See 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If the claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
"credible supporting evidence".  

Other than the statements of the veteran, the only evidence 
of record regarding the in-service stressors are the 
recitations of the veteran's history in his medical records.  
In Moreau the Court interpreted § 3.304(f) as precluding the 
use of medical opinions based on post-service examination of 
veteran as credible evidence to help establish "actual" 
occurrence of in-service stressors.  The Court has held that 
such evidence cannot constitute corroborating testimony 
because the treating physician has no personal knowledge of 
the events in question.  See also LeShore v. Brown, 8 Vet. 
App. 406 (1995).  

In Cohen the Court specifically held that if it is determined 
that the veteran did not engage in combat, credible 
supporting evidence from any source showing that his claimed 
in-service stressors actually occurred would be required for 
him to prevail.  See 38 C.F.R. § 3.304(f); Moreau, 9 Vet. 
App. at 394-95, Doran, 6 Vet. App. at 290.  Under such 
circumstances, the veteran's lay testimony regarding the 
stressors would thus be insufficient, standing alone, to 
establish service connection.   Credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

The veteran has not offered any corroborating evidence to 
support his allegations that the stressful incidents 
occurred.

The Board has noted that the veteran has been diagnosed with 
post-traumatic stress disorder.  "Just because a physician or 
health care professional accepted appellant's description of 
his Vietnam experiences as credible, and diagnosed the 
appellant as suffering from PTSD, does not mean the Board is 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  While an examiner 
can render a current diagnosis based upon his examination of 
the claimant, without a thorough review of the record an 
opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the appellant.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it 
is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 
180 (1995).  "An opinion based upon an inaccurate factual 
premise has no probative value."  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

The Board is aware and has reviewed the provisions of M21-1, 
Par. 5.14 regarding the development of claims for service 
connection for post-traumatic stress disorder.  Numbers 4 and 
5 instruct that when a VA examination establishes a valid 
diagnosis of post-traumatic stress disorder and the 
development is complete in every respect but for confirmation 
of the in-service stressor, either the Environmental Support 
Group (ESG) or the Marine Corp should be contacted.  

In this case the Board reviewed the information supplied by 
the veteran as to his claimed in-service stressors.  Those 
events are not of the type which would appear in military 
records or histories.  As the RO noted in the supplemental 
statement of the case the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), as the ESG is now 
called, is unable to verify such incidents as the veteran 
recounted.  Requiring that the RO request verification of the 
veteran's stressors from the ESG would be a fruitless effort 
and would only unnecessarily delay the veteran's claim.  The 
Board is aware that the Court previously has held that the 
Manual M21-1 provisions dealing with PTSD are substantive 
rules that are "the equivalent of VA regulations".  Hayes v. 
Brown, 5 Vet. App. 60, 67 (1993).  Under these circumstances, 
a remand would unnecessarily impose additional burdens upon 
the ESG and RO with no possibility of any benefit flowing to 
the veteran.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In the absence of supportive evidence that the claimed in-
service stressors actually occurred, the claim for service 
connection for post-traumatic stress disorder must be denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

